Bosworth, J.
Section 283, which prescribes the form of' the execution, does not require a certain day to be named in it. The sheriff is required by section 290 to return it within sixty, days after he receives it. The duty which that section imposes need not be stated in the body of the execution.
2. It is not necessary that sixty days should intervene between ■ the issuing of the two executions. It is enough that the first has been actually returned by the sheriff when he has acted bona fide. (Code, § 288.)
3. To charge bail, it. was necessary before the Code, to issue a fi. fa. to • the county in which the defendant was arrested. That was done in this case. The Code has not required one to be issued to the county where the defendant resides.
4. The execution on its face, states all which § 289 requires. It is enough to justify the execution, that an order was made holding the defendant to bail, which is still in force. (2 Seld., 560). Whether that order may properly form part of the record it is unnecessary to decide.
5. It is not easy to perceive why one defendant, liable to be arrested, should complain that another, by instructions from the plaintiff, -has not been, though equally liable. The execution is regular in form, and such instructions do not authorize the release of a party rightfully arrested under it.
Motion denied, with $5 costs.